UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 11-K Annual Report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011 COMMISSION FILE NO. 1-12597 A.Full title of the Plan and the address of the Plan, if different from that of the issuer named below: CULP, INC.EMPLOYEES’ RETIREMENT BUILDER PLAN B.Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: CULP, INC. 1 HIGH POINT, NORTH CAROLINA 27265 There were no material changes in the Plan or the Investment Policy of the Plan.Culp, Inc. has made no profit sharing contributions during the past five years.The number of participants in the Plan at December 31, 2011 was 577. The Retirement Committee administers the Plan, and its members are Franklin N. Saxon, Kenneth R. Bowling, and Teresa A. Huffman, all employees of Culp, Inc. Financial Statements and Exhibits (a)Financial Statements.A list of all financial statements filed as part of this report, beginning on page 1, is set forth below: Financial Statements Page of Report Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Schedule of Assets (Held at End of Year) 12 (b)Exhibit Exhibit 23 – Consent of Independent Registered Public Accounting Firm SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the plan administrator has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. CULP, INC. EMPLOYEES' RETIREMENT BUILDER PLAN By:Culp, Inc., Plan Administrator By:The Culp, Inc. Retirement Committee Date:June 22, 2012 /s/ Franklin N. Saxon Franklin N. Saxon /s/ Kenneth R. Bowling Kenneth R. Bowling /s/ Teresa A. Huffman Teresa A. Huffman REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Retirement Committee of the Culp, Inc. Employees’ Retirement Builder Plan High Point, North Carolina We have audited the accompanying statements of net assets available for benefits of the Culp, Inc. Employees’ Retirement Builder Plan as of December 31, 2011 and 2010 and the related statements of changes in net assets available for benefits for the years ended December 31, 2011, 2010, and 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Culp, Inc. Employees’ Retirement Builder Plan as of December 31, 2011 and 2010 and the changes in its net assets available for benefits for the years ended December 31, 2011, 2010, and 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) at December 31, 2011 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ Dixon Hughes Goodman LLP High Point, NC June 22, 2012 Page 1 CULP, INC. EMPLOYEES’ RETIREMENT BUILDER PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2011 and 2010 ASSETS Investments, at fair value (Notes C and D) Registered investment companies $ $ Common and collective trust fund Culp, Inc. common stock Money market fund Receivables Employer contributions Participant contributions NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit-responsive investment contracts NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to financial statements.
